

115 HR 837 IH: Build Bridges Not Walls Act
U.S. House of Representatives
2017-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 837IN THE HOUSE OF REPRESENTATIVESFebruary 2, 2017Ms. Michelle Lujan Grisham of New Mexico (for herself, Mr. Correa, Mr. Evans, Mr. Blumenauer, Mr. Gallego, Ms. Meng, Mr. Ruiz, Ms. Barragán, Ms. Lofgren, Ms. Clark of Massachusetts, Mr. Pocan, Mr. Soto, Mr. Takano, Mr. Cárdenas, Mr. Grijalva, Mrs. Watson Coleman, Mr. Vargas, Mrs. Napolitano, Mr. Espaillat, Mrs. Torres, Mr. Castro of Texas, Mr. Gonzalez of Texas, Mr. Swalwell of California, Mr. Pallone, Mr. Kihuen, Ms. Hanabusa, Mr. Vela, Mr. McGovern, Mr. Khanna, Mr. Foster, Mr. Cummings, Mrs. Carolyn B. Maloney of New York, Mr. Gene Green of Texas, Mr. Raskin, Mr. Lewis of Georgia, Mr. Carbajal, Mr. O'Rourke, Mr. Veasey, Ms. Clarke of New York, Mr. Garamendi, Mr. Nadler, Ms. Norton, Ms. Pingree, Mr. Cuellar, Mr. Johnson of Georgia, Ms. Moore, Ms. McCollum, Ms. Lee, Ms. Velázquez, Mr. Welch, Ms. Sánchez, Mr. Tonko, Mr. Serrano, Ms. Schakowsky, Mr. Gutiérrez, Ms. Judy Chu of California, Mr. Quigley, Mr. Engel, and Ms. Titus) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Homeland Security, and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit construction of a continuous wall or fence between the United States and Mexico, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Build Bridges Not Walls Act. 2.FindingsCongress finds the following:
 (1)The existing United States-Mexico border infrastructure already includes physical barriers, drones, cameras, motion detectors, thermal imaging sensors, ground sensors, and other surveillance tools.
 (2)The United States already maintains approximately 650 miles of border fence in areas that most effectively stop the unauthorized entry of people, vehicles, drugs, arms, and illicit items.
 (3)The number of U.S. Border Patrol agents nearly doubled from 10,717 in 1993 to 21,370 in 2016. (4)Most experts believe that the Trump Administration’s border wall will cost between $15 billion to $25 billion, not including additional maintenance costs.
 (5)Harsh terrain and conditions along remote parts of the United States-Mexico border make the construction of a wall or fence impractical, ineffective, and costly.
 (6)Former CBP Commissioner Gil Kerlikowske stated that building a continuous wall is not feasible or the smartest way to use taxpayer money. (7)A continuous border wall would likely harm wildlife, destroy sensitive habitat for endangered species, damage the environment and the natural flow of floodwaters, and lead to costly litigation with landowners, the Native American community, and stakeholders.
 (8)Border security is a complex issue that depends on effectively using resources to maintain operational control of the border while also facilitating the movement of people, goods, and services.
 (9)The American people want Congress to use taxpayer dollars wisely and focus on middle-class priorities, including economic development, education, and health care.
 3.Prohibition on construction of a United States-Mexico border wallThe Executive order entitled Border Security and Immigration Enforcement Improvements signed by the President on January 25, 2017, or any other substantially similar Executive order, memorandum, or other action by the President to use taxpayer dollars or fees to construct a continuous wall or fence between the United States and Mexico, shall have no force or effect.
		